Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 30 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest and most affectionate friend
Cambridge 30. June 1806

You will receive I presume at the same time with this a letter from me written yesterday at Quincy, in the ardour and satisfaction of Hope. This morning on my coming into Boston, your letter of the 23d: so lovely by its tender sensibility, so admirable by its resignation and fortitude, yet so distressing to me by the affliction in which it was written, and the marks of suffering apparent even in the hand-writing that I have no words to express how much it has affected me, was put into my hands—I was engaged with Mr. Boylston upon some business when Shaw gave me your letter—On perusing it, I was barely able to preserve that appearance of tranquillity which could conceal the immediate impression upon my heart; I hurried hither to the retirement of my own chamber, where I could indulge the weakness, which the bitterest of sorrows is forbidden to discover to the world—And the first moment I have obtained a sufficient command over myself for any exertion of my faculties I devote to thank you for the most excellent though the most painful letter I ever received from you. If the tears of affliction are unbecoming a Man; Heaven will at least accept those of gratitude from me, for having preserved you to me through the dangers of that heavy trial both of body and mind which it has called you to endure—When you receive this I hope that both your health and Spirits will be so far recovered that it will impart to you only so much of my feelings as can testify to you the tenderest and most sympathetic affection—
I hope you will now soon recover your health, and there is yet so much of the Summer before us, that if you can meet with any opportunity of a companion coming this way, you will find it probably promotive both to your health and Spirits to come on—In that case I would engage the house of which I wrote you yesterday, and which stands next door to Doctor Waterhouse’s where I now write—By engaging it for one year from the beginning of August or September, you might come and spend a couple of months here before the Session of Congress commences, and have a home to return to next Spring for three or four months after we shall come back—If you should find it upon trial not agreeable I should have the year before me to look out for another—I hope your health will be sufficiently confirmed to enable you to travel by the first of August—in which case you might get here by the twentieth. If you conclude to come however be extremely careful not to let your impatience hasten your departure too soon—Should you not leave Washington, untill the middle of August (now only six weeks distant) and could find a friend coming only so far as New-York, I may then have it in my power to go thus far to meet you for as Commencement here is the last week in August, after which there is a vacation of four weeks, I should be at liberty by the 25th. of August, and in three days could go to New-York—Let me know by the return of the mail or as soon as you can whether this plan suits you; and if it does I will make all necessary arrangements to carry it into Execution—But do not overstrain your strength to write before your time—Take, my dearest friend, I intreat you the most scrupulous care of yourself, and preserve the greatest of blessings to your ever affectionate husband.
John Quincy Adams.